Citation Nr: 1725655	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  13-07 208	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for cancer (claimed as cancer of the larynx, tongue, and pharynx), for purposes of accrued benefits.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), for purposes of accrued benefits.

3.  Entitlement to service connection for pulmonary emphysema, for purposes of accrued benefits.

4.  Entitlement to service connection for a psychiatric disability (claimed as posttraumatic stress disorder (PTSD)), for purposes of accrued benefits.

5.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance, for purposes of accrued benefits.

6.  Entitlement to service connection for the cause of the Veteran's death.
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from January 1966 to January 1968, with meritorious service in the Republic of Vietnam.

In July 2010, the Veteran filed an original claim seeking service connection for cancer (claimed as cancer of the larynx, tongue, and pharynx), for COPD, for pulmonary emphysema, and for a psychiatric disability (claimed as PTSD), as well as seeking SMC based on the need for aid and attendance.

Thereafter, the Veteran died in September 2010.  With regard to the five aforementioned claims that were pending at the time of his death, a September 2011 rating decision of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO) determined that the appellant was accepted as the substitute claimant in order to process these claims to completion, for purposes of accrued benefits.  See 38 U.S.C.A. § 5121A (West 2014).

The matters of service connection for COPD, for pulmonary emphysema, and for a psychiatric disability are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  These matters were originally before the Board on appeal from a September 2011 rating decision of the St. Paul RO.  The matters of service connection for cancer, SMC based on the need for aid and attendance, and service connection for the cause of the Veteran's death are before the Board on appeal from the same September 2011 rating decision of the St. Paul RO.

In April 2015, the Board issued a decision [by another Veterans Law Judge] that denied service connection for COPD, for pulmonary emphysema, and for a psychiatric disability (characterized as PTSD), and the appellant appealed those portions of the Board's decision to the Court.  At the same time in April 2015, the Board remanded the matters of service connection for cancer, SMC based on the need for aid and attendance, and service connection for the cause of the Veteran's death for additional development.

In November 2016, the Court issued a Mandate that vacated the April 2015 Board decision with regard to three issues that were denied [i.e., service connection for COPD, for pulmonary emphysema, and for a psychiatric disability (characterized as PTSD)], and remanded those matters for readjudication consistent with instructions outlined in its November 2016 Memorandum Decision.

The Board has recharacterized the issue of service connection for a psychiatric disability (claimed as PTSD), pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The case has now been assigned to the undersigned Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on her part is required.




REMAND

Although the Board sincerely regrets the additional delay, a review of the record indicates that further development is needed for VA to fulfill its duties mandated under the Veterans Claims Assistance Act of 2000 (VCAA) for the claims on appeal.

As an initial matter, the AOJ must ensure on remand that the appellant's address is correctly updated in all VA systems and that all correspondence is sent to that address accordingly.

In his July 2010 claim (located in the Virtual VA database) prior to his death, the Veteran indicated the following: that his diagnoses of cancer, COPD, and pulmonary emphysema were related to his military service, including as a result of his exposure to herbicides during his verified service in Vietnam; that he had a psychiatric disability (claimed as PTSD) as a result of his military service; and that he was entitled to SMC based on the need for aid and attendance due to the aforementioned disabilities.

The Veteran died in September 2010.  His death certificate (located in Virtual VA) lists his immediate cause of death as oropharyngeal cancer, with COPD listed as the sole condition under the section titled "other significant conditions contributing to death but not resulting in the underlying cause."

Pursuant to the Board's April 2015 remand instructions, the AOJ obtained records from the Social Security Administration (SSA) pertaining to the Veteran, which revealed that his award of SSA disability benefits was based upon a primary diagnosis of COPD and a secondary diagnosis of emphysema.  However, the decision awarding these benefits was not obtained and is not currently of record.  On remand, a request to SSA for a complete set of records pertaining to the Veteran is necessary.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In its April 2015 remand, the Board also instructed the AOJ to obtain a medical opinion addressing whether the Veteran had a primary respiratory cancer (i.e., cancer of the lung, bronchus, larynx, or trachea) [which would qualify for presumptive service connection under 38 C.F.R. § 3.309(e) due to his confirmed herbicide exposure in service].  In the remand instructions, the Board specifically identified key evidence (which referenced respiratory cancers) to be considered by the opining medical professional, including the following: 

* A May 2010 private medical record from Parkview Community Hospital (referencing a history of lung cancer);
* A July 2010 VA report of "PET/CT" scan results (including findings that referenced a mass that "involves the epiglottis and supraglottic laryngeal structures" and an impression that referenced a mass that had extension to the supraglottic larynx);
* An August 13, 2010 VA history and physical examination note (noting an active problem of "tongue/pharyngeal/laryngeal cancer" and an assessment of "[m]alignancy of tongue, pharynx, larynx"); and
* An August 14, 2010 VA treatment note (referencing the Veteran as having a history of "tongue/laryngeal/pharyngeal carcinoma").

Pursuant to the Board's April 2015 remand instructions, the AOJ obtained a medical opinion from a VA physician in February 2016 with regard to the nature of the Veteran's claimed cancer.  The VA physician opined that such cancer "was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  For rationale, the VA physician stated: "[V]eteran is diagnosed with cancer at base of tongue.  This is oropharyngeal cancer and not a respiratory cancer.  Veteran's cancer extended into the vallecula - which is above the epiglottis and is part of the oral pharynx, not larynx.  This is a primary oropharyngeal cancer.  This would not be considered to be a respiratory cancer."  However, the VA physician did not reconcile this opinion with the above-noted references to respiratory cancer documented in the medical evidence of record.  On remand, a new medical opinion with adequate rationale is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In addition, with regard to the claim of service connection for a psychiatric disability, the evidence of record includes letters written by the Veteran to his mother while he was stationed in Vietnam, and in one of these letters in particular (dated in July 1967, and located in Virtual VA), the Veteran made reference to his "depressed, demoralized" state.  Post-service, May 2010 VA treatment records (located in Virtual VA) noted that he "appears to have generalized depression," and that "[h]e sleeps the way he has since Vietnam at three hour intervals."  In an April 2011 statement (located in Virtual VA), the appellant noted: "He also could not sleep longer than 3 hrs at a time due to recurring nightmares."  On remand, a medical opinion with adequate rationale is required to ascertain the likely cause of any psychiatric disabilities that the Veteran had during the period of claim prior to his death.

[Regarding the Court's November 2016 Memorandum Decision, the Board notes that all outstanding VA treatment reports have already since been associated with the record, and any SSA records that are still outstanding will be associated with the record pursuant to the Board's current remand.]

The Board notes that the claims for SMC and for service connection for the cause of the Veteran's death are inextricably intertwined with the other claims being remanded.  Therefore, appellate consideration of those two claims must be deferred pending resolution of the other claims being remanded.



Accordingly, the case is REMANDED for the following actions:

1. The AOJ must ensure on remand that the appellant's address is correctly updated in all VA systems and that ALL correspondence is sent to that address accordingly.

2. The AOJ should obtain for the record from SSA complete copies of ALL records pertaining to the Veteran's award of SSA disability benefits, including any DECISION(S) and all medical evidence considered in making the decision(s).  Any negative search result is to be noted in the record and communicated to the appellant.

3. The AOJ should arrange for an ONCOLOGY MEDICAL OPINION to ascertain the nature of the Veteran's claimed cancer.  THE ENTIRE RECORD MUST BE REVIEWED BY THE MEDICAL PROFESSIONAL. Based on review of the record, the medical professional must provide opinions that respond to the following:

a. Did the Veteran have a RESPIRATORY cancer (i.e., cancer of the lung, bronchus, larynx, or trachea)?  If no, please RECONCILE that conclusion with the following references to respiratory cancer in the medical evidence of record:

i. A May 2010 private medical record from Parkview Community Hospital (referencing a history of lung cancer);
ii. A July 2010 VA report of "PET/CT" scan results (including findings that referenced a mass that "involves the epiglottis and supraglottic laryngeal structures" and an impression that referenced a mass that had extension to the supraglottic larynx);
iii. An August 13, 2010 VA history and physical examination note (noting an active problem of "tongue/pharyngeal/laryngeal cancer" and an assessment of "[m]alignancy of tongue, pharynx, larynx"); and
iv. An August 14, 2010 VA treatment note (referencing the Veteran as having a history of "tongue/laryngeal/pharyngeal carcinoma").

b. If the Veteran had a respiratory cancer, was such cancer a PRIMARY cancer (as compared to the result of metastasis of tongue, or other non-respiratory, cancer)?

c. IF AND ONLY IF the answers to "a" and "b" above are affirmative, please address the following: Is it AT LEAST AS LIKELY AS NOT (defined as a 50% or better probability) that the Veteran's respiratory cancer caused or contributed substantially or materially to his death; combined to cause death; and/or aided or lent assistance to the production of death?

The medical professional MUST EXPLAIN THE RATIONALE AND REASONING FOR ALL OPINIONS AND CONCLUSIONS PROVIDED, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

4. The AOJ should arrange for a PSYCHIATRIC MEDICAL OPINION to ascertain the likely cause of any psychiatric disabilities that the Veteran had during the period of claim prior to his death.  THE ENTIRE RECORD MUST BE REVIEWED BY THE MEDICAL PROFESSIONAL. Based on review of the record, the medical professional must provide opinions that respond to the following:

a. Please identify (by diagnosis) each psychiatric disability entity that is found or shown by the record for the pertinent time period prior to the Veteran's death.  If none are diagnosed, please reconcile that conclusion with the pertinent evidence of record, noted above.

b. Please identify the likely cause for each diagnosed psychiatric disability.  Specifically, is it AT LEAST AS LIKELY AS NOT (defined as a 50% or better probability) that such disability was incurred in, related to, or caused by any incident of the Veteran's military service (WITH CONSIDERATION OF ALL PERTINENT FINDINGS IN THE RECORD AS WELL AS HIS SERVICE IN VIETNAM)?

The medical professional MUST EXPLAIN THE RATIONALE AND REASONING FOR ALL OPINIONS AND CONCLUSIONS PROVIDED, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

5. The AOJ should then review the record, ensure that all development is completed (AND arrange for any further development suggested by additional evidence received), and readjudicate the claims on appeal for service connection for cancer (claimed as cancer of the larynx, tongue, and pharynx), for COPD, for pulmonary emphysema, and for a psychiatric disability (claimed as PTSD), followed by adjudication of the claim for SMC based on the need for aid and attendance and the claim of service connection for the cause of the Veteran's death (after any further development indicated and in light of the determinations made on the other issues).  If any claim remains denied, the AOJ should issue a Supplemental Statement of the Case, afford the appellant and her representative the opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

